PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Fourth District, reported at 269 So.2d 76. Certiorari was granted, without argument, based on apparent decisional conflict on the question of the jurisdiction of the circuit court to issue a writ of prohibition directed to the court of record. Now, however, after careful consideration of the record on appeal and the briefs of the parties, we conclude that the writ was improvidently issued. Accordingly, certiorari is discharged.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, McCAIN and DEKLE, JJ., concur.